Citation Nr: 1436513	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a wrist disorder, to include carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral wrist disorder.  (The issue as characterized by the Board should be read to include any wrist disorder other than disability caused by upper extremity radiculopathy, a disability for which the Veteran is already service connected.)

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010; a transcript of that hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless processing system and the VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This case was initially before the Board in December 2012, when it was remanded for further development.  It was again remanded in December 2013.


FINDING OF FACT

Any wrist disorder the Veteran may have, to include any carpal tunnel syndrome, did not have its onset in service and is not otherwise related to military service; any wrist disorder, to include any carpal tunnel syndrome has not been caused by or made worse by service-connected disability.



CONCLUSION OF LAW

The Veteran does not have a wrist disorder, to include carpal tunnel syndrome, that is the result of disease or injury incurred in or aggravated by active military service; nor is any wrist disorder proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for service connection for a wrist disorder, to include carpal tunnel syndrome (CTS) has been accomplished. 

Through April 2009 and May 2009 notice letters, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence. 

The Board also finds that the April 2009 and May 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In those letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The letters requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the letters provided the Veteran notice regarding the assignment of effective dates and disability rating elements. 

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim for service connection for a wrist disorder, to include CTS.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records, and lay statements.  As discussed in the Board's December 2013 remand, the Veteran provided a detailed history of his use of crutches/assistive devices for his service-connected disabilities in June 2013; in addition, the Board noted that the record did not contain an opinion with regards to the aggravation aspect of the Veteran's claim.  In February 2014, an addendum opinion was issued that was in substantial compliance with the Board's December 2013 remand instructions.  Also, all current VA treatment records were associated with the claims file.  Accordingly, the Board finds that there is substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been provided VA medical examinations associated with his claim of service connection for a wrist disorder, to include CTS.  A VA examiner has also provided medical opinions concerning the disability.  The Board finds the opinions to be sufficient for the purpose of deciding the Veteran's claim.  The examiner was not requested to comment on whether a wrist disorder was related to the Veteran's period of active service.  As will be discussed in more detail below, the Veteran's STRs do not reflect complaints, diagnoses, or treatment for any in-service event.  There is also no post-service medical evidence relating the disability to service and the Veteran has not alleged that the disability began coincident with military service.  Rather, the Veteran's arguments appear predicated on his wrist disorder being related to or aggravated by the use of assistive ambulatory devices, such as crutches or a walker, for his service-connected disabilities.  In light of the lack of any evidence in service of the disability and the lack of post-service medical evidence connecting the disability to service, the lack of an opinion from the VA examiner regarding a relationship between any wrist disorder and the Veteran's period of military service does not preclude the Board from deciding the claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for a wrist disorder, to include CTS.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). With regard to a showing of aggravation, the burden is on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  38 C.F.R. § 3.310(b).

Furthermore, while the Veteran's claim for service connection appears to have been raised solely on a secondary basis to his service-connected disabilities, the RO has considered all theories of entitlement that may warrant a grant of service connection.  The Board will do the same.

In a 2009 statement, the Veteran filed a claim for service connection for a wrist disorder, to include bilateral CTS, claiming the disorder was secondary to his service-connected disabilities.  A review of the Veteran's STRs reveals a note on the December 1991 enlistment examination report indicating that the Veteran fractured his right wrist when he was eleven years old.  Remaining STRs are silent for complaints of, treatment for, or diagnosis of any wrist problem in service.

Post-service medical evidence documents that in May 2008, the Veteran was diagnosed with bilateral carpal tunnel syndrome.  

In a January 2013 VA examination, the examiner opined that the Veteran's wrist disorder and bilateral CTS were less likely than not caused by or secondary to or aggravated by service-connected disabilities, to include any treatment for those disabilities, including use of assistive ambulatory devices, such as crutches or a walker.  The examiner provided rationale noting the Veteran's report of recent onset of a right wrist strain without use of assistive ambulatory devices.  He reported no assessment of the condition to date.  The area of tenderness was distant from the scar of CTS.  The scar of CTS was non-tender to palpation bilaterally.  The examiner noted that records reflected CTS onset in April 2008 as secondary to construction work.  However, at the January 2013 VA examination, the Veteran reported an onset of CTS in approximately 2006 to 2007 due to the use of a walker or crutch.  The examiner found no evidence of the use of a walker or crutch near the time of onset of CTS in the Veteran's medical records.  The examiner also referenced a May 2010 VA examination, which noted that "once or twice a week the Veteran gets a sharp pain in his right foot and ankle sometimes with excessive use requiring him to use crutches and occasionally a walker."  The examiner noted that this was four years after his reported onset of CTS.  The examiner also referenced an April 2010 VA examination which noted that the Veteran "used crutches for nine months in 2000."  In conclusion, the examiner found no evidence to support the condition of his wrist or the condition of CTS secondary to his foot or ankle condition.  

The Board sought an addendum opinion from the January 2013 examiner.  In a report of December 2013 DBQ, the examiner first considered the Veteran's June 2013 statement in which he provided a detailed history of his use of crutches/assistive devices for his service-connected disabilities.  The examiner opined that the Veteran's service-connected disabilities, to include use of assistive ambulatory devices such as crutches or a walker, did not cause or aggravate (permanently worsen) any wrist disability or any bilateral CTS.  Upon review of the Veteran's post-service treatment records, the examiner explained that the Veteran's complaints relating to CTS and issuance of bilateral wrist splints were before his reported use of crutches from May 2009 to March 2010 and also indicated some other cause like construction work as the cause of his wrist complaints.  The examiner further referred a July 2009 VA examination of the Veteran's back, which indicated that he was on crutches after recent right ankle surgery and that a subsequent September 2009 treatment record showed he had recently discontinued the use of crutches two weeks prior.

Here, the Board finds the VA examiner's opinion to be persuasive.  The medical opinion provided is based on the examiner's review of the claims folders, an interview with the Veteran, his professional training and expertise, as well as an examination.  The examiner provided the rationale for his opinion, which is consistent with the remaining record, and there is not any medical opinion evidence associated with the claims folder that refutes the conclusions of the examiner.

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as for the specific issue in this instance--whether the Veteran has any wrist disability or bilateral CTS that was incurred in or aggravated by service or is secondary to service-connected disability--the question falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran does not have any wrist disorder or any bilateral CTS that was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disability.  Thus, service connection is not warranted for a wrist disorder or CTS on either a direct or secondary basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for any wrist disability, to include carpal tunnel syndrome, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


